DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, the invention of Claims 1-6 and 13-18, in the reply filed on 04/15/2022 is acknowledged. The requirement is still deemed proper and is therefore made FINAL. Claims 7-12 and 19 have been withdrawn from consideration.
Claims 1-6 and 13-18 have been examined.
Claims 7-12 and 19 have been withdrawn.
P = paragraph e.g. P[0001] = paragraph[0001]

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “message confirming whether to agree to transmit the event frame to the server” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Examiner notes that mentions of a “message” in the Detailed Description of the specification include P[00102] which recites “The display unit 150 may provide a user input unit such as a user interface to allow the vehicle terminal 100 to transmit and receive data required for operation, and may be operable to display a message to obtain specific information from a user if necessary” and P[00129] which recites “In addition, when a user terminal is initially started, the controller 170 may display a message 1001 illustrated in FIG. 39 on the display unit 150, and may further advance a step of obtaining user's approval beforehand. The user may approve or disapprove that an event frame is transmitted to the server by touching a button included in the message 1001”, however, element “1001” and FIG. 39 are not present in the drawings as originally filed, and because it appears that the claimed “message” is intended to be defined by the “message 1001” of the specification, the drawings must show this feature of the invention specified in the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show a “message 1001” of FIG. 39 as described in the specification, where the Examiner notes that FIG. 39 is not included in the drawings as originally filed.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: P[0002] recites “obtaining a frame of corresponding mage”. The word “mage” appears to be a misspelling of “image”. Furthermore, the grammar is incorrect, as even if the word “mage” was corrected to “image”, the claim should be corrected to read “a corresponding”.
Appropriate correction is required.

The disclosure is objected to because of the following informalities: P[00129] recites “In addition, when a user terminal is initially started, the controller 170 may display a message 1001 illustrated in FIG. 39 on the display unit 150, and may further advance a step of obtaining user's approval beforehand. The user may approve or disapprove that an event frame is transmitted to the server by touching a button included in the message 1001”. FIG. 39 is not provided in the drawings as originally filed, and the references to a “message 1001” and to FIG. 39 are then directed to drawings and elements that do not exist in the application as originally filed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 1, the subject matter is the claimed “extracting an event frame at the time of the event happened in the driving image; and transmitting the extracted event frame to the server”.
There is no disclosure of what the “event frame” is and there is no disclosure of an algorithm that describes exactly how it is extracted.
For example, the disclosure does not define if the “event frame” is an image, a portion of an image, a dataset that is not an image or a portion of an image, or some other type of data. As an additional example, there is no disclosure of an algorithm that describes exactly how the “event frame” is extracted, and the disclosure does not describe if the extraction is a selection of an image or if some portion of an image is extracted, or if the extraction is a generation of some dataset that is not image data.
As such, there is no indication in the specification that the inventors had possession of a method for collecting learning data using a vehicle terminal equipped with artificial intelligence, comprising: establishing a communication connection with a server of 5G communication networks through a communication unit of the vehicle terminal; obtaining a driving image of the vehicle through an image obtaining unit of the vehicle terminal; inputting the obtained driving image into a neural network model trained to determine whether an event has occurred, and determining whether an event indicating an abnormal operation of the vehicle occurs from the obtained image through an output of the neural network model; extracting an event frame at the time of the event happened in the driving image; and transmitting the extracted event frame to the server.

As per Claim 2, the subject matter is the claimed “obtaining sensing information through a sensing unit, wherein the step of determining whether the event occurs is performed by combining the frame and the sensing information, and the sensing information includes at least one of shock detection data, distance data between the vehicle and another adjacent vehicle, acoustic data obtained during driving, speed data of the vehicle, position data of a driver driving the vehicle, and operation pattern data of the vehicle”.
There is no disclosure of an algorithm describing what process is performed in the claimed “combining”, and there is no disclosure of how this “combining” can somehow allow for performing the step of “determining whether the event occurs”. Furthermore, there is no disclosure of an algorithm describing exactly how the “frame” and “sensing information” are both used to determine “whether the event occurs”.
P[00126] of the Applicant’s specification recites 
“The Al processing unit 180 may more accurately determine whether an event occurs through the sensing information and Al image processing. For example, in the event of a vehicle collision, since a high-pitched sound, such as a high-pitched collision sound or a tire's friction sound, occurs instantaneously than usual, this may be combined with image analysis results to make more accurate decisions. In addition, since the driver shows a sudden movement in a vehicle accident, the performance of artificial intelligence may be supplementally improved if the position data is out of the normal range of movement”,
however, there is no disclosure of what occurs in the step of “this may be combined with image analysis results to make more accurate decisions”. There is no disclosure of any algorithm or process that clearly describes how the “frame” and “sensing information” are combined, or any disclosure of whether or not any manipulation of the contents of the “frame” and “sensing information” is performed to combine the two, and there is no disclosure of how combining the “frame” and “sensing information” somehow leads to “more accurate decisions”, as no algorithm is disclosed that describes how the combination is used. Furthermore, there is no disclosure of how the combination contributes to a determination of “whether the event occurs”.
Additionally, the disclosure does not provide an algorithm that describes how “frame” and “sensing information” are both used to determine “whether the event occurs”. Referring to P[00126], the disclosure recites that “in the event of a vehicle collision, since a high-pitched sound, such as a high-pitched collision sound or a tire's friction sound, occurs instantaneously than usual, this may be combined with image analysis results to make more accurate decisions”, however, not only does not the claim not define the “frame” as being “image analysis results”, but even if the “frame” is assumed to be related to an image, there is no disclosure of how the “sensing information” such as a “high-pitched collision sound” is used in addition to the “frame” to determine “whether the event occurs”. The disclosure merely provides a general statement that the “sound” is used “to make more accurate decisions” without providing an algorithm that describes a decision-making process using the “sound”.
As such, there is no indication in the specification that the inventors had possession of the method of claim 1, further comprising: obtaining sensing information through a sensing unit, wherein the step of determining whether the event occurs is performed by combining the frame and the sensing information, and the sensing information includes at least one of shock detection data, distance data between the vehicle and another adjacent vehicle, acoustic data obtained during driving, speed data of the vehicle, position data of a driver driving the vehicle, and operation pattern data of the vehicle.

As per Claim 3, the subject matter is the claimed “a navigation”.
There is no disclosure of what type of device or structure corresponds to “a navigation”.
P[00102] of the Applicant’s specification recites “The vehicle terminal 100 may be implemented as a black box, an on-board diagnostics (OBD), a navigation, or the like as an example”, however, there is no disclosure of what type of device or structure corresponds to “a navigation”. The Examiner notes that “navigation” refers to an action, not a structure or device, and the disclosure makes no attempt to associate any type of structure or device with “a navigation”.
As such, there is no indication in the specification that the inventors had possession of the method of claim 1, wherein the vehicle terminal is at least one of a black box, an on-board diagnostics (OBD), and a navigation.

As per Claim 4, the subject matter is the claimed “displaying a message confirming whether to agree to transmit the event frame to the server on a display unit of the vehicle terminal when the vehicle terminal is executed”.
There is no disclosure of this claimed “message confirming whether to agree” or of the contents of this “message”.
P[00130] of the Applicant’s specification recites
“In addition, when a user terminal is initially started, the controller 170 may display a message 1001 illustrated in FIG. 39 on the display unit 150, and may further advance a step of obtaining user's approval beforehand. The user may approve or disapprove that an event frame is transmitted to the server by touching a button included in the message 1001”,
however, FIG. 39 is not part of the drawings as originally filed in the present application. Furthermore, this “message 1001” is not defined as the claimed “message confirming whether to agree”, as the “message 1001” is not a confirmation of “whether to agree”, but instead apparently presents a “button”. There is no disclosure of what the contents of the claimed “message” must be in order to cause the “message” to be “a message confirming whether to agree to transmit the event frame to the server”.
The Examiner also notes that the limitation “a message confirming whether to agree” is nonsensical, as there is no rational meaning that can be prescribed to a message that somehow confirms “whether to agree”. The statement “whether to agree” may be interpreted as a description of a choice that is available to be made or a description of a possible outcome, and it is nonsensical to state that a message can confirm wither interpretation, as a message cannot confirm a choice that has not yet been made or confirm a possible outcome that is decided by a person in the future. The disclosure provides no clarification or explanation to provide any rational meaning to the claimed “message confirming whether to agree”.
As such, there is no indication in the specification that the inventors had possession of the method of claim 1, further comprising: displaying a message confirming whether to agree to transmit the event frame to the server on a display unit of the vehicle terminal when the vehicle terminal is executed.

As per Claim 13, the subject matter is the claimed “an event frame”.
There is no disclosure of what the “event frame” is and there is no disclosure of an algorithm that describes exactly how it is extracted.
For example, the disclosure does not define if the “event frame” is an image, a portion of an image, a dataset that is not an image or a portion of an image, or some other type of data. As an additional example, there is no disclosure of an algorithm that describes exactly how the “event frame” is extracted, and the disclosure does not describe if the extraction is a selection of an image or if some portion of an image is extracted, or if the extraction is a generation of some dataset that is not image data.
As such, there is no indication in the specification that the inventors had possession of a vehicle terminal equipped with artificial intelligence, comprising: an image obtaining unit configured to obtain a driving image of a vehicle; an Al processing unit, including a neural network model trained to determine whether an event has occurred, configured to input the obtained driving image in the image obtaining unit into the neural network model, and determine whether an event indicating an abnormal operation of the vehicle occurs from the obtained image through an output of the neural network model; and a communication unit configured to establish a communication connection with a server through 5G communication networks, and transmit an event frame to the server.

As per Claim 14, the subject matter is the claimed “a sensing unit configured to obtain sensing information, wherein the determining whether the event occurs is performed based on the frame and the sensing information, and the sensing information includes at least one of shock detection data, distance data between the vehicle and another adjacent vehicle, acoustic data obtained during driving, speed data of the vehicle, position data of a driver driving the vehicle, and operation pattern data of the vehicle”.
There is no disclosure of an algorithm describing exactly how the “frame” and “sensing information” are both used to determine “whether the event occurs”.
P[00126] of the Applicant’s specification recites 
“The Al processing unit 180 may more accurately determine whether an event occurs through the sensing information and Al image processing. For example, in the event of a vehicle collision, since a high-pitched sound, such as a high-pitched collision sound or a tire's friction sound, occurs instantaneously than usual, this may be combined with image analysis results to make more accurate decisions. In addition, since the driver shows a sudden movement in a vehicle accident, the performance of artificial intelligence may be supplementally improved if the position data is out of the normal range of movement”,
however, there is no disclosure of what occurs in the step of “this may be combined with image analysis results to make more accurate decisions”. There is no disclosure of any algorithm or process that clearly describes how the “frame” and “sensing information” are combined, or any disclosure of whether or not any manipulation of the contents of the “frame” and “sensing information” is performed to combine the two, and there is no disclosure of how combining the “frame” and “sensing information” somehow leads to “more accurate decisions”, as no algorithm is disclosed that describes how the combination is used. Furthermore, there is no disclosure of how the combination contributes to a determination of “whether the event occurs”. The disclosure does not provide an algorithm that describes how “frame” and “sensing information” are both used to determine “whether the event occurs”. Referring to P[00126], the disclosure recites that “in the event of a vehicle collision, since a high-pitched sound, such as a high-pitched collision sound or a tire's friction sound, occurs instantaneously than usual, this may be combined with image analysis results to make more accurate decisions”, however, not only does not the claim not define the “frame” as being “image analysis results”, but even if the “frame” is assumed to be related to an image, there is no disclosure of how the “sensing information” such as a “high-pitched collision sound” is used in addition to the “frame” to determine “whether the event occurs”. The disclosure merely provides a general statement that the “sound” is used “to make more accurate decisions” without providing an algorithm that describes a decision-making process using the “sound”.
As such, there is no indication in the specification that the inventors had possession of the vehicle terminal of claim 13, further comprising: a sensing unit configured to obtain sensing information, wherein the determining whether the event occurs is performed based on the frame and the sensing information, and the sensing information includes at least one of shock detection data, distance data between the vehicle and another adjacent vehicle, acoustic data obtained during driving, speed data of the vehicle, position data of a driver driving the vehicle, and operation pattern data of the vehicle.

As per Claim 15, the subject matter is the claimed “a navigation”.
There is no disclosure of what type of device or structure corresponds to “a navigation”.
P[00102] of the Applicant’s specification recites “The vehicle terminal 100 may be implemented as a black box, an on-board diagnostics (OBD), a navigation, or the like as an example”, however, there is no disclosure of what type of device or structure corresponds to “a navigation”. The Examiner notes that “navigation” refers to an action, not a structure or device, and the disclosure makes no attempt to associate any type of structure or device with “a navigation”.
As such, there is no indication in the specification that the inventors had possession of the vehicle terminal of claim 13, wherein the vehicle terminal is at least one of a black box, an on-board diagnostics (OBD), and a navigation.

As per Claim 16, the subject matter is the claimed “a display unit configured to display a message confirming whether to agree to transmit the event frame to the server when the vehicle terminal is executed”.
There is no disclosure of this claimed “message confirming whether to agree” or of the contents of this “message”.
P[00130] of the Applicant’s specification recites
“In addition, when a user terminal is initially started, the controller 170 may display a message 1001 illustrated in FIG. 39 on the display unit 150, and may further advance a step of obtaining user's approval beforehand. The user may approve or disapprove that an event frame is transmitted to the server by touching a button included in the message 1001”,
however, FIG. 39 is not part of the drawings as originally filed in the present application. Furthermore, this “message 1001” is not defined as the claimed “message confirming whether to agree”, as the “message 1001” is not a confirmation of “whether to agree”, but instead apparently presents a “button”. There is no disclosure of what the contents of the claimed “message” must be in order to cause the “message” to be “a message confirming whether to agree to transmit the event frame to the server”.
The Examiner also notes that the limitation “a message confirming whether to agree” is nonsensical, as there is no rational meaning that can be prescribed to a message that somehow confirms “whether to agree”. The statement “whether to agree” may be interpreted as a description of a choice that is available to be made or a description of a possible outcome, and it is nonsensical to state that a message can confirm wither interpretation, as a message cannot confirm a choice that has not yet been made or confirm a possible outcome that is decided by a person in the future. The disclosure provides no clarification or explanation to provide any rational meaning to the claimed “message confirming whether to agree”.
As such, there is no indication in the specification that the inventors had possession of the vehicle terminal of claim 13, further comprising: a display unit configured to display a message confirming whether to agree to transmit the event frame to the server when the vehicle terminal is executed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the claim recites “establishing a communication connection with a server of 5G communication networks through a communication unit of the vehicle terminal”.
The use of “5G” causes the claim to be unclear. The term “5G” refers to a standard, however, this standard is subject to change, which makes the scope of the claim unclear as it is not predictable and definite exactly how the standard may or may not change. Furthermore, the “5G” standard has been updated and changed over time since its development, and it is unclear what version or status of the “5G” standard at what point in time is required by the claim.
Therefore, the claim is unclear.

Furthermore as per Claim 1, the claim recites “obtaining a driving image of the vehicle through an image obtaining unit of the vehicle terminal”.
It is unclear what a “driving image” is and what must be depicted within the image. For example, it is unclear if the “driving image” is “of” the vehicle by depicting the vehicle within the image, or that the image must be taken when the vehicle is driving (which is a condition that is not claimed and would amount to an intended use), or some other type of image.
Therefore, the claim is unclear.

Furthermore as per Claim 1, the claim recites “extracting an event frame at the time of the event happened in the driving image; and transmitting the extracted event frame to the server”.
It is unclear what the “event frame” is and how it is extracted. For example, it is unclear if the “event frame” is an image, a portion of an image, a dataset that is not an image or a portion of an image, or some other type of data, and it is unclear by what algorithm the “event frame” is extracted. The disclosure does not define the “event frame” other than by simply repeating “event frame” without providing a definition of what the “event frame” is, and without providing any algorithm that describes how the “event frame” is extracted.
Therefore, the claim is unclear.

As per Claim 2, the claim recites “obtaining sensing information through a sensing unit, wherein the step of determining whether the event occurs is performed by combining the frame and the sensing information, and the sensing information includes at least one of shock detection data, distance data between the vehicle and another adjacent vehicle, acoustic data obtained during driving, speed data of the vehicle, position data of a driver driving the vehicle, and operation pattern data of the vehicle”.
It is unclear what the “frame” is, and it is unclear what process is performed in the claimed “combining”, and it is unclear how this “combining” can somehow allow for performing the step of “determining whether the event occurs”. Furthermore, it is unclear exactly how the “frame” and “sensing information” are both used to determine “whether the event occurs”.
Specifically, it is unclear what type of data the “frame” is and how it is generated. The disclosure provides no clarification.
Also, it is unclear what occurs when “combining” the “frame” and the “sensing information”, and it is unclear how combining the “frame” and any of the “sensing information” somehow contributes to a process of “determining whether the event occurs”. For example, if the “frame” and “shock detection data” are somehow combined, it is unclear if any manipulation of the contents of the “frame” and “shock detection data” is performed to combine the two, and it is unclear how combining the “frame” and “shock detection data” contributes to a determination of “whether the event occurs”. The disclosure provides no clarification, as the disclosure does not recite any algorithm that describes any process for “combining” the “frame” and the “sensing information”.
Additionally, the disclosure does not provide an algorithm that describes how “frame” and “sensing information” are both used to determine “whether the event occurs”. Referring to P[00126], the disclosure recites that “in the event of a vehicle collision, since a high-pitched sound, such as a high-pitched collision sound or a tire's friction sound, occurs instantaneously than usual, this may be combined with image analysis results to make more accurate decisions”, however, not only does not the claim not define the “frame” as being “image analysis results”, but even if the “frame” is assumed to be related to an image, there is no disclosure of how the “sensing information” such as a “high-pitched collision sound” is used in addition to the “frame” to determine “whether the event occurs”. The disclosure merely provides a general statement that the “sound” is used “to make more accurate decisions” without providing an algorithm that describes a decision-making process using the “sound”.
Therefore, the claim is unclear.

As per Claim 3, the claim recites “wherein the vehicle terminal is at least one of a black box, an on-board diagnostics (OBD), and a navigation”.
It is unclear how the “vehicle terminal” being a “black box” further limits the “vehicle terminal”. As understood in the art, a “black box” may apply to a device that records certain data, such as vehicle crash data or aircraft flight data, but does not require a specific and universally accepted type of structure or device, and it is unclear how the “vehicle terminal” being a “black box” further limits the “vehicle terminal” in terms of structure, functionality or configuration.	It is also unclear how the “vehicle terminal” being “an on-board diagnostics (OBD)” further limits the “vehicle terminal”. The term “on-board diagnostics (OBD)” may refer to a process of performing diagnostics using a system on-board a vehicle, but does not require a specific and universally accepted type of structure or device to perform such a process, and it is unclear how the “vehicle terminal” being a “an on-board diagnostics (OBD)” further limits the “vehicle terminal” in terms of structure, functionality or configuration. The Examiner also notes that the term “on-board diagnostics (OBD)” does not require performance any specific type of diagnostics.
It is also unclear what a “navigation” is, or of what type of device, if any, corresponds to “a navigation”.
Therefore, the claim is unclear.
It is understood by the Examiner that “black box” encompasses any device or structure whatsoever that may correspond to the “vehicle terminal”, and that “an on-board diagnostics (OBD)” encompasses any device or structure that may perform the functions of the “vehicle terminal”.

As per Claim 4, the claim recites “displaying a message confirming whether to agree to transmit the event frame to the server on a display unit of the vehicle terminal when the vehicle terminal is executed”.
It is unclear what is required to be displayed, and the contents of the “message” are unclear.
The limitation “a message confirming whether to agree” is nonsensical, as there is no rational meaning that can be prescribed to a message that somehow confirms “whether to agree”. The statement “whether to agree” may be interpreted as a description of a choice that is available to be made or a description of a possible outcome, and it is nonsensical to state that a message can confirm wither interpretation, as a message cannot confirm a choice that has not yet been made or confirm a possible outcome that is decided by a person in the future.
Therefore, the claim is unclear.

As per Claim 5, the claim recites “wherein the event includes at least one of a traffic accident of the vehicle, a similar traffic accident similar to a traffic accident, and a violation of traffic regulations”.
It is unclear what is required by “a similar traffic accident similar to a traffic accident”. It is unclear what “similar” refers to in “a similar traffic accident”, as reciting “similar” implies a comparison to something, yet there is no claimed comparison.
It is unclear what would or would not be considered “similar to a traffic accident”. It is entirely subjective what would or would not be considered a traffic accident, therefore, the claim is unclear. Also, the use “similar” in this limitation is vague and indefinite as it is not clear what criteria is required to identify an accident as being “similar to a traffic accident”.
Therefore, the claim is unclear.

As per Claim 6, the claim recites “receiving an update file from the server; and updating the neural network model to a latest version in accordance with the update file”.
It is unclear what is required by “updating the neural network model to a latest version in accordance with the update file”. Specifically, there is no mention of the “update file” as being related to a “latest version”, and it is unclear if the updating using the “update file” will always cause the neural network to be considered as updating to “a latest version”, or if some additional data is used or steps that are not claimed are performed in order to update the neural network to a “a latest version”.
Therefore, the claim is unclear.

As per Claim 13, the claim recites “a communication unit configured to establish a communication connection with a server through 5G communication networks”.
The use of “5G” causes the claim to be unclear. The term “5G” refers to a standard, however, this standard is subject to change, which makes the scope of the claim unclear as it is not predictable and definite exactly how the standard may or may not change. Furthermore, the “5G” standard has been updated and changed over time since its development, and it is unclear what version or status of the “5G” standard at what point in time is required by the claim.
Therefore, the claim is unclear.

Furthermore as per Claim 13, the claim recites “an image obtaining unit configured to obtain a driving image of a vehicle”.
It is unclear what a “driving image” is and what must be depicted within the image. For example, it is unclear if the “driving image” is “of” the vehicle by depicting the vehicle within the image, or that the image must be taken when the vehicle is driving (which is a condition that is not claimed and would amount to an intended use), or some other type of image.
Therefore, the claim is unclear.

Furthermore as per Claim 13, the claim recites “and transmit an event frame to the server”.
It is unclear what the “event frame” is. It is also unclear why the “transmit” step would occur. It is also is unclear if the “event frame” is some type of data that is based on some other step or limitation listed in the claim.
For example, it is unclear if the “event frame” is an image, a portion of an image, a dataset that is not an image or a portion of an image, or some other type of data. Furthermore, the claim recites “and transmit an event frame to the server” without reciting any dependency of the “transmit” step or of the “event frame” to any other step or limitation of the claim, making it unclear why the “transmit” step occurs and making it unclear if the “event frame” has any relationship or dependency on any other limitation of the claim.
Therefore, the claim is unclear.

As per Claim 14, the claim recites “a sensing unit configured to obtain sensing information, wherein the determining whether the event occurs is performed based on the frame and the sensing information, and the sensing information includes at least one of shock detection data, distance data between the vehicle and another adjacent vehicle, acoustic data obtained during driving, speed data of the vehicle, position data of a driver driving the vehicle, and operation pattern data of the vehicle”.
It is unclear what the “frame” is. It is also unclear exactly how the “frame” and “sensing information” are both used to determine “whether the event occurs”.
Specifically, it is unclear what type of data the “frame” is and how it is generated. The disclosure provides no clarification.
Additionally, the disclosure does not provide an algorithm that describes how “frame” and “sensing information” are both used to determine “whether the event occurs”. Referring to P[00126], the disclosure recites that “in the event of a vehicle collision, since a high-pitched sound, such as a high-pitched collision sound or a tire's friction sound, occurs instantaneously than usual, this may be combined with image analysis results to make more accurate decisions”, however, not only does not the claim not define the “frame” as being “image analysis results”, but even if the “frame” is assumed to be related to an image, there is no disclosure of how the “sensing information” such as a “high-pitched collision sound” is used in addition to the “frame” to determine “whether the event occurs”. The disclosure merely provides a general statement that the “sound” is used “to make more accurate decisions” without providing an algorithm that describes a decision-making process using the “sound”.
Therefore, the claim is unclear.

As per Claim 15, the claim recites “wherein the vehicle terminal is at least one of a black box, an on-board diagnostics (OBD), and a navigation”.
It is unclear how the “vehicle terminal” being a “black box” further limits the “vehicle terminal”. As understood in the art, a “black box” may apply to a device that records certain data, such as vehicle crash data or aircraft flight data, but does not require a specific and universally accepted type of structure or device, and it is unclear how the “vehicle terminal” being a “black box” further limits the “vehicle terminal” in terms of structure, functionality or configuration.	It is also unclear how the “vehicle terminal” being “an on-board diagnostics (OBD)” further limits the “vehicle terminal”. The term “on-board diagnostics (OBD)” may refer to a process of performing diagnostics using a system on-board a vehicle, but does not require a specific and universally accepted type of structure or device to perform such a process, and it is unclear how the “vehicle terminal” being a “an on-board diagnostics (OBD)” further limits the “vehicle terminal” in terms of structure, functionality or configuration. The Examiner also notes that the term “on-board diagnostics (OBD)” does not require performance any specific type of diagnostics.
It is also unclear what a “navigation” is, or of what type of device, if any, corresponds to “a navigation”.
Therefore, the claim is unclear.
It is understood by the Examiner that “black box” encompasses any device or structure whatsoever that may correspond to the “vehicle terminal”, and that “an on-board diagnostics (OBD)” encompasses any device or structure that may perform the functions of the “vehicle terminal”.

As per Claim 16, the claim recites “a display unit configured to display a message confirming whether to agree to transmit the event frame to the server when the vehicle terminal is executed”.
It is unclear what is required to be displayed, and the contents of the “message” are unclear.
The limitation “a message confirming whether to agree” is nonsensical, as there is no rational meaning that can be prescribed to a message that somehow confirms “whether to agree”. The statement “whether to agree” may be interpreted as a description of a choice that is available to be made or a description of a possible outcome, and it is nonsensical to state that a message can confirm wither interpretation, as a message cannot confirm a choice that has not yet been made or confirm a possible outcome that is decided by a person in the future.
Therefore, the claim is unclear.

As per Claim 17, the claim recites “wherein the event includes at least one of a traffic accident of the vehicle, a similar traffic accident similar to a traffic accident, and a violation of traffic regulations”.
It is unclear what is required by “a similar traffic accident similar to a traffic accident”. It is unclear what “similar” refers to in “a similar traffic accident”, as reciting “similar” implies a comparison to something, yet there is no claimed comparison.
It is unclear what would or would not be considered “similar to a traffic accident”. It is entirely subjective what would or would not be considered a traffic accident, therefore, the claim is unclear. Also, the use “similar” in this limitation is vague and indefinite as it is not clear what criteria is required to identify an accident as being “similar to a traffic accident”.
Therefore, the claim is unclear.

As per Claim 18, the claim recites “wherein the Al processing unit, when receiving an update file from the server, updates the neural network model to a latest version depending on the update file”.
It is unclear what is required by “updates the neural network model to a latest version depending on the update file”. Specifically, there is no mention of the “update file” as being related to a “latest version”, and it is unclear if the updating using the “update file” will always cause the neural network to be considered as updating to “a latest version”, or if some additional data is used or steps that are not claimed are performed in order to update the neural network to a “a latest version”.
Therefore, the claim is unclear.

Claim 2 recites the limitation "the frame" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Parent Claim 1 recites an “event frame”, not simply a “frame”.

Claim 14 recites the limitation "the frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Parent Claim 13 recites an “event frame”, not simply a “frame”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (2018/0336424) in view of Ryu (KR101576897B1).

Regarding Claim 1, Jang et al. teaches the claimed method for collecting learning data using a vehicle terminal equipped with artificial intelligence, comprising:
establishing a communication connection with a server…through a communication unit of the vehicle terminal (“…the electronic device 1000 may communicate with a server 2000 (see, e.g., FIG. 18) and another electronic device (not shown) via a certain network”, see P[0047]);
obtaining a driving image of the vehicle through an image obtaining unit of the vehicle terminal (“…the electronic device 1000 may obtain a video sequence including a plurality of frames from, for example, a camera mounted in a vehicle”, see P[0049] and “The video sequence may include a series of still images. Each of the still images may refer to a picture or a frame”, see P[0050]);
inputting the obtained driving image into a neural network model trained to determine whether an event has occurred, and determining whether an event indicating an abnormal operation of the vehicle occurs from the obtained image through an output of the neural network model (“…when frames including the object including the location information, output from the first trained model 1010, are input in the second trained model 1020, it may be determined whether an event related to the object occurs”, see P[0098] and “…the second trained model 1020 may use, for example, and without limitation, an RNN, which may refer, for example, to a neural network in which nodes are recurrently connected to one another in different temporal sections”, see P[0099]).
Jang et al. does not expressly recite the bolded portions of the claimed
establishing a communication connection with a server of 5G communication networks through a communication unit of the vehicle terminal
and
extracting an event frame at the time of the event happened in the driving image; and
transmitting the extracted event frame to the server.
However, Ryu (KR101576897B1) teaches storing image frames in a buffer (Ryu; see P[0047]), and transmitting an event video that is obtained from a camera in response to the occurrence of an event, and teaches transmitting to a server an image acquired in real time based on an event occurrent time and retrieved from a buffer (Ryu; see P[0060] and P[0065]), and where a stored image and image acquired in real time after an event occurrence time may be transmitted (Ryu; see P[0080]), and where images may be transmitted to a server through the use of a 5G communication network (Ryu; see P[0036]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jang et al. with the teachings of Ryu, and to establish a communication connection with a server of 5G communication networks through a communication unit of the vehicle terminal, and to extract an event frame at the time of the event happened in the driving image, and transmit the extracted event frame to the server, as rendered obvious by Ryu, in order to “transmit a high-quality event image without a quality downgrade to the outside without downgrading the image quality” (Ryu; see P[0060]).

Regarding Claim 3, Jang et al. teaches the claimed method of claim 1, wherein the vehicle terminal is at least one of a black box (“…the electronic device 1000 may obtain a video sequence including a plurality of frames from, for example, a camera mounted in a vehicle”, see P[0049] and “The video sequence may include a series of still images. Each of the still images may refer to a picture or a frame”, see P[0050]), an on-board diagnostics (OBD), and a navigation,
where under broadest reasonable interpretation, the term “black box” is simply a label that may apply to any device. Furthermore, the Examiner notes that under broadest reasonable interpretation, any device that records any information related to vehicle operation may also be considered a “black box”, as the term “black box” does not require some specific structure or device have a specific configuration or operation.

Regarding Claim 5, Jang et al. teaches the claimed method of claim 1, wherein the event includes at least one of a traffic accident of the vehicle, a similar traffic accident similar to a traffic accident, and a violation of traffic regulations (“…determine occurrence of an event in which there are vehicles ahead engaged in an accident”, see P[0067] and P[0151]).

Regarding Claim 13, Jang et al. teaches the claimed vehicle terminal equipped with artificial intelligence, comprising:
an image obtaining unit configured to obtain a driving image of a vehicle (“…the electronic device 1000 may obtain a video sequence including a plurality of frames from, for example, a camera mounted in a vehicle”, see P[0049]);
an Al processing unit, including a neural network model trained to determine whether an event has occurred, configured to input the obtained driving image in the image obtaining unit into the neural network model, and determine whether an event indicating an abnormal operation of the vehicle occurs from the obtained image through an output of the neural network model (“…when frames including the object including the location information, output from the first trained model 1010, are input in the second trained model 1020, it may be determined whether an event related to the object occurs”, see P[0098] and “…the second trained model 1020 may use, for example, and without limitation, an RNN, which may refer, for example, to a neural network in which nodes are recurrently connected to one another in different temporal sections”, see P[0099]).
Jang et al. does not expressly recite the bolded portions of the claimed
and a communication unit configured to establish a communication connection with a server through 5G communication networks, and transmit an event frame to the server.
However, Ryu (KR101576897B1) teaches storing image frames in a buffer (Ryu; see P[0047]), and transmitting an event video that is obtained from a camera in response to the occurrence of an event, and teaches transmitting to a server an image acquired in real time based on an event occurrent time and retrieved from a buffer (Ryu; see P[0060] and P[0065]), and where a stored image and image acquired in real time after an event occurrence time may be transmitted (Ryu; see P[0080]), and where images may be transmitted to a server through the use of a 5G communication network (Ryu; see P[0036]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jang et al. with the teachings of Ryu, and to provide a communication unit configured to establish a communication connection with a server through 5G communication networks, and transmit an event frame to the server, as rendered obvious by Ryu, in order to “transmit a high-quality event image without a quality downgrade to the outside without downgrading the image quality” (Ryu; see P[0060]).

Regarding Claim 15, Jang et al. does not expressly recite the claimed vehicle terminal of claim 13, wherein the vehicle terminal is at least one of a black box (“…the electronic device 1000 may obtain a video sequence including a plurality of frames from, for example, a camera mounted in a vehicle”, see P[0049] and “The video sequence may include a series of still images. Each of the still images may refer to a picture or a frame”, see P[0050]), an on-board diagnostics (OBD), and a navigation,
where under broadest reasonable interpretation, the term “black box” is simply a label that may apply to any device. Furthermore, the Examiner notes that under broadest reasonable interpretation, any device that records any information related to vehicle operation may also be considered a “black box”, as the term “black box” does not require some specific structure or device have a specific configuration or operation.

Regarding Claim 17, Jang et al. teaches the claimed vehicle terminal of claim 13, wherein the event includes at least one of a traffic accident of the vehicle, a similar traffic accident similar to a traffic accident, and a violation of traffic regulations (“…determine occurrence of an event in which there are vehicles ahead engaged in an accident”, see P[0067] and P[0151]).



Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (2018/0336424) in view of Ryu (KR101576897B1) further in view of Kim (2018/0032829).

Regarding Claim 2, Jang et al. does not expressly recite the claimed method of claim 1, further comprising:
obtaining sensing information through a sensing unit,
wherein the step of determining whether the event occurs is performed by combining the frame and the sensing information, and
the sensing information includes at least one of shock detection data, distance data between the vehicle and another adjacent vehicle, acoustic data obtained during driving, speed data of the vehicle, position data of a driver driving the vehicle, and operation pattern data of the vehicle.
However, Kim (2018/0032829) teaches determining that an event has occurred by analyzing image data and sound data that is collected using a microphone that is equivalent to the claimed “sensing unit” (Kim; see P[0082]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jang et al. with the teachings of Kim, and to perform obtaining sensing information through a sensing unit, wherein the step of determining whether the event occurs is performed by combining the frame and the sensing information, and the sensing information includes at least one of shock detection data, distance data between the vehicle and another adjacent vehicle, acoustic data obtained during driving, speed data of the vehicle, position data of a driver driving the vehicle, and operation pattern data of the vehicle, as rendered obvious by Kim, in order to determine “that an event has occurred” (Kim; see P[0082]).

Regarding Claim 14, Jang et al. does not expressly recite the claimed vehicle terminal of claim 13, further comprising:
a sensing unit configured to obtain sensing information,
wherein the determining whether the event occurs is performed based on the frame and the sensing information, and
the sensing information includes at least one of shock detection data, distance data between the vehicle and another adjacent vehicle, acoustic data obtained during driving, speed data of the vehicle, position data of a driver driving the vehicle, and operation pattern data of the vehicle.
However, Kim (2018/0032829) teaches determining that an event has occurred by analyzing image data and sound data that is collected using a microphone that is equivalent to the claimed “sensing unit” (Kim; see P[0082]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jang et al. with the teachings of Kim, and for the vehicle terminal of claim 13 to further be comprised of a sensing unit configured to obtain sensing information, wherein the determining whether the event occurs is performed based on the frame and the sensing information, and the sensing information includes at least one of shock detection data, distance data between the vehicle and another adjacent vehicle, acoustic data obtained during driving, speed data of the vehicle, position data of a driver driving the vehicle, and operation pattern data of the vehicle, as rendered obvious by Kim, in order to determine “that an event has occurred” (Kim; see P[0082]).



Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (2018/0336424) in view of Ryu (KR101576897B1) further in view of O’Kane (2016/0189310).

Regarding Claim 4, Jang et al. does not expressly recite the claimed method of claim 1, further comprising:
displaying a message confirming whether to agree to transmit the event frame to the server on a display unit of the vehicle terminal when the vehicle terminal is executed.
However, O’Kane (2016/0189310) teaches providing a prompt requesting permission to upload sensor data describing an event, where the event may be a vehicle accident (O’Kane; see P[0032] and P[0049]-P[0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jang et al. with the teachings of O’Kane, and to perform displaying a message confirming whether to agree to transmit the event frame to the server on a display unit of the vehicle terminal when the vehicle terminal is executed, as rendered obvious by O’Kane, in order to provide “a recreation of an event” (O’Kane; see Abstract) and “a graphical and information representation of the circumstances associated with the event along with any details that may be pertinent to the understanding of what transpired during such event” (O’Kane; see P[0023]) and to provide for “more accurate recreation of” accidents and “expedient processing of insurance claims” ((O’Kane; see P[0059]).

Regarding Claim 16, Jang et al. does not expressly recite the claimed vehicle terminal of claim 13, further comprising:
a display unit configured to display a message confirming whether to agree to transmit the event frame to the server when the vehicle terminal is executed.
However, O’Kane (2016/0189310) teaches providing a prompt requesting permission to upload sensor data describing an event, where the event may be a vehicle accident (O’Kane; see P[0032] and P[0049]-P[0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jang et al. with the teachings of O’Kane, and for the vehicle terminal of claim 13 to further be comprised of a display unit configured to display a message confirming whether to agree to transmit the event frame to the server when the vehicle terminal is executed, as rendered obvious by O’Kane, in order to provide “a recreation of an event” (O’Kane; see Abstract) and “a graphical and information representation of the circumstances associated with the event along with any details that may be pertinent to the understanding of what transpired during such event” (O’Kane; see P[0023]) and to provide for “more accurate recreation of” accidents and “expedient processing of insurance claims” ((O’Kane; see P[0059]).



Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (2018/0336424) in view of Ryu (KR101576897B1) further in view of Sung (KR20190047246A).

Regarding Claim 6, Jang et al. does not expressly recite the claimed method of claim 1, further comprising:
receiving an update file from the server; and
updating the neural network model to a latest version in accordance with the update file.
However, Sung (KR20190047246A) teaches a sensor device that may include an artificial intelligence program such as a deep-learning program to recognize a specific event (Sung; see P[0036]), where the deep-learning program “can be replaced with an updated deep-learning program” (Sung; see P[0050] and P[0049]), and where a cloud server may distribute an updated deep-learning program to a sensor device which the sensor device uses to configure an updated deep-learning program (Sung; see P[0107]-P[0109] and P[0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jang et al. with the teachings of Sung, and to perform receiving an update file from the server, and updating the neural network model to a latest version in accordance with the update file, as rendered obvious by Sung, so that a “deep-learning program can be replaced with an updated deep-learning program” (Sung; see P[0050]).

Regarding Claim 18, Jang et al. does not expressly recite the claimed vehicle terminal of claim 13, wherein the Al processing unit, when receiving an update file from the server, updates the neural network model to a latest version depending on the update file.
However, Sung (KR20190047246A) teaches a sensor device that may include an artificial intelligence program such as a deep-learning program to recognize a specific event (Sung; see P[0036]), where the deep-learning program “can be replaced with an updated deep-learning program” (Sung; see P[0050] and P[0049]), and where a cloud server may distribute an updated deep-learning program to a sensor device which the sensor device uses to configure an updated deep-learning program (Sung; see P[0107]-P[0109] and P[0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jang et al. with the teachings of Sung, and wherein the Al processing unit, when receiving an update file from the server, updates the neural network model to a latest version depending on the update file, as rendered obvious by Sung, so that a “deep-learning program can be replaced with an updated deep-learning program” (Sung; see P[0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662